Exhibit 10.2

ASSIGNMENT OF CLAIM

1. Identification of the parties:

Seller:

SMART SAND, INC.

Attn:    Lee Beckelman Tel:    (281) 231-2658 Email:    lbeckelman@smartsand.com

Buyers:

The entities listed on Exhibit A and signatories hereto

2. By this Assignment of Claim (“Assignment”), Seller, its successors and
assigns, for good and valuable consideration as set forth on Exhibit A hereto
with respect to each Buyer, the sufficiency of which is hereby acknowledged by
Seller, absolutely and unconditionally sells, transfers and assigns unto Buyers,
in the applicable amounts set forth on Exhibit A for each Buyer, its successors
and assigns, all of Seller’s rights, title and interest in and to (a) the claim
(Claim No. 1281) (the “Claim”) of Seller against C&J Well Services, Inc.
(“Debtor”), a debtor-in-possession in the Chapter 11 reorganization case In re
CJ Holding Co., et al., Case No. 16-33590 (CRJ) (Jointly Administered) (the
“Case”), in the United States Bankruptcy Court for the Southern District of
Texas (the “Bankruptcy Court”), described more fully in the Order Granting
Debtors’ Motion for Entry of an Order Approving A Settlement With Smart Sand,
Inc., signed October 21, 2016, and accompanying Stipulated Order and Amendment
to Stipulated Order attached as Exhibit 1 thereto (collectively, the
“Stipulation and Order”) [Docket No. 615], and (b) all rights relating to the
Claim under the Stipulation and Order and proceeds of any kind of the foregoing,
including, without limitation, all cash, securities or other property
distributed or payable on account thereof, or exchanged in return therefore
(collectively, the “Assigned Rights”). The consideration paid by Buyers to
Seller for the Claim is set forth on Exhibit A annexed hereto and made a part
hereof. For the avoidance of doubt, Buyers are not assuming any obligations or
liabilities of any kind owing to Debtor or any other party with respect to,
under or in connection with the Assigned Rights, Stipulation and Order or the
Case.

3. Seller represents and warrants the following:

[X] YES, PROOF(S) OF CLAIM HAVE been duly and timely filed in the Case in the
aggregate amount of $12,075,000 of which (a) $75,000 was allowed as an
administrative expense claim and has previously been paid pursuant to the
Stipulation and Order to Seller and is not being transferred hereunder, and
(b) a balance of $12,000,000 was allowed as a general unsecured claim pursuant
to the terms of the Stipulation and Order. A true and complete copy of the proof
of claim is attached to this Assignment (collectively, the “Proof of Claim”).
The Proof of Claim has not been revoked, withdrawn, or otherwise retracted or
modified and no right thereunder has been waived, and all statements in such
Proof of Claim are true and correct as of the date hereof.

[    ] NO, a PROOF OF CLAIM HAS NOT been filed in the Case. The agreements,
instruments, invoices, purchase orders, proofs of delivery and other documents
evidencing the Claims support the filing of a proof of claim against the Debtor
in the amount of (the “Proof of Claim Amount”).

4. Seller further represents and warrants that: (a) the Claim is an allowed
general unsecured claim in the amount of $12,000,000 pursuant to the final and
non-appealable Stipulation and Order; (b) no consent, approval, filing or
corporate, partnership or other action is required as a condition to, or
otherwise in connection with, the execution, delivery and performance of this
Assignment by Seller; (c) this Assignment has been duly authorized, executed and
delivered by Seller and Seller has the requisite power and authority to execute,
deliver and perform this Assignment; (d) this Assignment constitutes the valid,
legal and binding agreement of Seller, enforceable against Seller in accordance
with its terms; (e) it has not filed a petition seeking protection under the
Bankruptcy Code, or admitted its inability to, or failed to, pay its debts
generally as they become due; (f) except as otherwise set forth in Section 3
above, no payment or other distribution has been received by Seller, or by any
third party on



--------------------------------------------------------------------------------

behalf of Seller, in full or partial satisfaction of, or in connection with, the
Assigned Rights; (g) no portion of the Assigned Rights has been sold, assigned
or pledged to any third party in whole or in part; (h) the Claim is not subject
to any factoring agreement; (i) Seller is the sole legal and beneficial owner of
and has good title to the Assigned Rights, and is hereby selling to Buyers 100%
of its legal and beneficial title to the Claim free and clear of any and all
liens, security interests, encumbrances or claims of any kind or nature
whatsoever; (j) Seller has not engaged (and shall not engage) in any acts,
conduct or omissions, or had any relationship with the Debtor or its affiliates,
that will result in Buyers receiving in respect of the Assigned Rights
proportionately less in payments or distributions or less favorable treatment
(including the timing of payments or distributions) than other general unsecured
creditors of such Debtor; (k) no distribution or other payment has been received
by or on behalf of Seller, in full or partial satisfaction of the Assigned
Rights, other than the $75,000 payment set forth in Section 3 above; (l) other
than the Stipulation and Order, there are no agreements between Seller and
Debtor that could affect the Assigned Rights; (m) except as provided in the
Stipulation and Order, Seller has no obligation or liability to the Debtor or
any of its affiliates, if any, related to or in connection with the Claim or the
Case, and has not effected and will not effect any netting, set-off, recoupment
or other recovery of all or any portion of the Claim or the Assigned Rights
against any claim or obligations owed to Debtor or any of its affiliates and has
not received any notification from the Debtor or any of its affiliates of an
intent by any of them to net, setoff or recoup amounts from the Seller by
reducing recovery on the Claim.

5. Each Buyer represents and warrants for itself that (a) no consent, approval,
filing or corporate, partnership or other action is required as a condition to,
or otherwise in connection with, the execution, delivery and performance of this
Assignment by Buyer; (b) this Assignment has been duly authorized, executed and
delivered by Buyer and Buyer has the requisite power and authority to execute,
deliver and perform this Assignment; (c) this Assignment constitutes the valid,
legal and binding agreement of Buyer, enforceable against Buyer in accordance
with its terms; (d) it has adequate information, has made such investigations,
and has reviewed all documents and records concerning the Claim, the Case, the
Debtor and such other matters as it has deemed relevant in order to make an
informed decision regarding the purchase of the Claim and that it has
independently and without reliance on Seller, and based on such information as
Buyer has deemed appropriate, made its own decision to enter into this
Assignment, (f) it is purchasing the Claim on an “as is where is basis”, and
(g) Buyer understands and acknowledges that the Seller makes no representations
or warranties of any kind regarding the amount or value of any distributions in
the Case with respect to the Claim and that Buyer is taking all risk relating to
the value of the distributions, if any, with respect to the Claim.
Notwithstanding anything to the contrary herein, the Seller agrees that Silver
Oak Capital, L.L.C., as agent for and on behalf of AG Cataloochee, L.P. (“AG
Cataloochee”) shall have no obligation or liability under this Assignment and is
acting solely as agent for AG Cataloochee, and all obligations and liabilities
of AG Cataloochee are enforceable solely against AG Cataloochee and its assets
and not against any general partner, limited partner, shareholder or member of
AG Cataloochee or Silver Oak Capital, L.L.C. or against any assets of any
general partner, limited partner, shareholder or member of AG Cataloochee or
Silver Oak Capital, L.L.C. No manager, officer, or agent of AG Cataloochee shall
be personally liable for any obligation under this Assignment. The
representations, warranties, covenants and indemnities made by AG Cataloochee
under this Assignment shall be for itself only. Silver Oak Capital, L.L.C.
represents and warrants that it has full power and authority to execute this
Assignment and for and on behalf of AG Cataloochee.

6. Seller is aware that the consideration being paid by Buyers hereunder may
differ both in kind and amount from the amount ultimately distributed with
respect to the Claim pursuant to any plan of reorganization confirmed for the
Debtor. Seller represents that it has adequate information concerning the
financial condition of the Debtor and the Case to make an informed decision
regarding the sale of the Claim and that it has independently and without
reliance on Buyers, and based on such information as Seller has deemed
appropriate, made its own decision to enter into this Assignment. Seller is
aware that information which may be pertinent to Seller’s decision to transfer
the Claim is available to Seller and can be obtained from the Bankruptcy Court’s
files. Seller further represents that it is not and has never been an “insider”
of the Debtor (as defined in Section 101(31) of the Bankruptcy Code) or a member
of any official or unofficial committee in respect of the Case.



--------------------------------------------------------------------------------

7. Seller acknowledges and agrees that: (a) Buyers currently may have, and later
may come into possession of, information relating to the Debtor that is not
known to Seller and that such information may be material to Seller’s decision
to assign the Claim to Buyers (“Seller Excluded Information”); (b) Seller has
determined to assign the Claim notwithstanding its lack of knowledge of the
Seller Excluded Information; and (c) Buyers shall have no liability to Seller,
and Seller waives and releases any claims that it might have against Buyers with
respect to the non-disclosure of the Seller Excluded Information.

8. (a) Seller agrees that in the event Seller receives any payments or
distributions or notices with respect to or relating to the Claim, Seller shall
(i) accept the same as Buyers’ agent, (ii) hold the same in trust on behalf of
and for the sole benefit of Buyers, (iii) notify Buyers, at the addresses set
forth on Exhibit A hereto, of receipt of the payments or distributions or
notices and (iv) in the case of cash (“Cash Distribution”), promptly deliver the
same forthwith to Buyers (free of any withholding, set-off, claim or deduction
of any kind), within 5 business days via Federal Funds Wire to Buyers pursuant
to the wire instructions set forth on Exhibit A hereto. In the event Seller
fails to deliver the Cash Distribution to Buyers within 5 business days of
Seller’s receipt, Seller shall be obligated to pay Buyers interest on the Cash
Distribution at 4% per annum, from the date of Seller’s receipt to the date of
Buyers’ receipt, which shall be Buyers’ sole remedy with respect to a Cash
Distribution. Moreover, in the event Seller receives a Cash Distribution prior
to or at the time of the funding of the consideration to be paid under this
Assignment, Buyers shall have the right (at their option) to offset (in whole or
in part) the Cash Distribution against the consideration by instructing Seller
to retain all or a portion of the Cash Distribution.

(b) In the case of distributions in the form of securities (“Securities
Distribution”), Seller shall (i) immediately notify Buyers, at the addresses
identified in Exhibit A of this Assignment, of Seller’s receipt of such
distributions and (ii) immediately deposit such securities in Seller’s brokerage
account and (iii) instruct the broker to immediately deliver such securities in
electronic form to the Buyers’ DTCC accounts identified in Exhibit A of this
Assignment (“Buyers Account”). In the event Seller (or Seller’s broker) fails to
deliver the Securities Distribution to Buyers Account within 5 business days of
Seller’s receipt, Seller shall be obligated to pay Buyers interest, from the
date of Seller’s receipt to the date of delivery to Buyers Account, computed as
follows: (i) in the case of debt Securities Distributions – at 4% per annum on
the face value of the securities, which shall be Buyers’ sole remedy with
respect to a debt Securities Distribution; and (ii) in the case of equity
Securities Distributions – at 4% per annum on the value of the securities stated
in the Debtor’s disclosure statement, which shall be Buyers’ sole remedy with
respect to an equity Securities Distribution;

(c) Seller agrees to promptly provide Buyers, with copies of all correspondence
with respect to the Claim, including but not limited to any cure notices
received from Debtor. Seller agrees to promptly and fully follow Buyers’
instructions regarding any cure notices. All demands, notices, requests,
consents, and communications hereunder shall be in writing and shall be deemed
to have been duly given if personally delivered by courier service, messenger,
email or telecopy at or if duly deposited in the mails by certified or
registered mail, postage prepaid, return receipt requested to the Buyers at the
address specified in Exhibit A of this Assignment.

9. Reserved

10. From and after Seller’s receipt of the full amount of the consideration set
forth in Exhibit A hereto, Seller hereby irrevocably appoints Buyers with full
power of substitution as its true and lawful attorney and authorizes Buyers to
act in Seller’s name, place and stead, to demand, sue for, compromise, recover,
and transfer to Buyers all such sums of money and securities which now are, or
may hereafter become due and payable for, or on account of the Claim herein
assigned. Seller grants unto Buyers full authority to do all things necessary to
enforce or compromise the Claim and Seller’s rights thereunder or related
thereto pursuant to this Assignment. Seller agrees that the powers granted by
this paragraph are discretionary in nature and exercisable at the sole option of
Buyers. Buyers shall have no obligation to take any action to prove, defend,
demand or take any action with respect to the Claim or otherwise in the Case.
Seller agrees to execute, acknowledge and deliver all such further certificates,
instruments and other documents, and to take all such further action as may be
necessary or appropriate to effect assignment of the Claim and all interests
therein to Buyers, to fully assist Buyers in enforcing the Claim and to
otherwise effectuate the intent of this Assignment. Seller agrees that Buyers
may sell, transfer or assign the Claim, or any portion thereof, together with
all right, title and interest of Buyers and all obligations of Buyers in and to
this Assignment (the purchaser or transferee of the Claim from the Buyers is



--------------------------------------------------------------------------------

defined as the “Beneficial Owner”). In the event a Buyer sells, transfers or
assigns the Claim, or any portion thereof: (i) such Buyer shall have no further
obligations to Seller under this Assignment; (ii) Seller shall deal only with
the Beneficial Owner of the Claim; (iii) Seller shall only enforce its rights
under this Assignment against the Beneficial Owner of the Claim; and (iv) the
Beneficial Owner shall have all of such Buyer’s rights under this Assignment and
related documents.

11. Seller and Buyers agree that any dispute, claim or controversy out of or
relating to this Assignment or the breach, termination, enforcement,
interpretation or validity thereof, including the determination of the scope or
applicability of this agreement to arbitrate shall be determined by arbitration.
Such arbitration shall be determined: (i) in accordance with the Federal
Arbitration Act to the fullest extent permitted by law or the law of the State
of New York, if applicable; (ii) only before and administered by Judicial
Mediation and Arbitration Services, Inc. (“JAMS”) pursuant to its Comprehensive
Arbitration Rules and Procedures; and (iii) will be conducted in the City of New
York before one arbitrator. Any judgment upon the award of the arbitrator may be
entered in any state or federal court having jurisdiction there over without
further notice to the party against whom a decision is rendered. Seller and
Buyers further acknowledge that: (A) arbitration is final and binding on the
parties; (B) the parties are waiving their right to seek remedies in court,
including the right to jury trial; (C) pre-arbitration discovery is generally
more limited than and different from court proceedings; (D) the arbitrator’s
award is not required to include factual findings or legal reasoning and any
party’s right to appeal or to seek modification of rulings by the arbitrators is
strictly limited.

12. The documents attached hereto as Exhibit B and incorporated herein by
reference may be filed by Buyers with the Bankruptcy Court as evidence of this
transfer at any time after Seller has received the full amount of the
consideration set forth in Exhibit A hereto from each and every Buyer. For the
avoidance of doubt, no evidence of transfer attached hereto as Exhibit B shall
be filed by any Buyer unless and until Seller has received the full amount of
the consideration from each and every Buyer for the purchase of, in the
aggregate, $12,000,000 in amount of the Claim. Seller grants Buyers the right
to: (a) make any corrections to Exhibit B necessary to effect assignment of the
Claim; and (b) execute other evidences of transfer that may be necessary to
transfer other proofs of claim filed by Seller in the Case. Seller hereby waives
any notice or hearing requirements imposed by Rule 3001 of the Bankruptcy Rules,
and stipulates that an order may be entered recognizing this Assignment as an
unconditional assignment and the Buyers herein as the valid owner of the Claim.
Seller acknowledges and agrees that Buyers shall be the holder of record of the
Claim and shall identify itself as such on the records of the Bankruptcy Court.

13. All representations, warranties, covenants and agreements contained herein
shall survive the execution and delivery of this Assignment and the purchase and
sale of the Claim and shall inure to the benefit of, be binding upon and
enforceable by the parties hereto and their successors and assigns. A facsimile
or electronic copy of this executed Assignment shall constitute an original and
shall bear the same binding effect as any original signatures. This Assignment
may be executed in two or more counterparts, each of which shall be deemed to be
an original and all of which, when taken together, shall constitute one and the
same document. This Assignment shall be read and interpreted according to its
plain meaning and an ambiguity shall not be construed against either party. It
is expressly agreed by the parties that the judicial rule of construction that a
document should be more strictly construed against the draftsperson thereof
shall not apply to any provision of this Assignment. This Assignment (including
the Exhibits attached hereto, and other documents incorporated into this
Assignment by express reference) may not be modified, waived, changed or
discharged, in whole or in part, except by an agreement in writing signed by
Buyers and Seller, and constitutes the entire understanding between Buyers and
Seller and supersedes any previous agreement, verbal or written, between the
parties. This Assignment and all matters arising out of or relating to it shall
be governed by and construed in accordance with the laws of the State of New
York without reference to any conflicts of law provisions.

14. Notwithstanding anything to the contrary in this Assignment, the parties
hereby agree that all obligations and liabilities of a party hereunder are
enforceable solely against such party and such party’s assets and not against
any officer, director, employee, trustee, stockholder member or limited or
general partner of such party or against any assets of any officer, director,
employee, trustee, stockholder member or limited or general partner of such
party.



--------------------------------------------------------------------------------

All rights, powers, and remedies provided under this Assignment or otherwise
available in respect hereof at law or in equity shall be cumulative and not
alternative, and the exercise of any right, power, or remedy thereof by any
Party shall not preclude the simultaneous or later exercise of any other such
right, power or remedy by such Party or any other Party.

IN WITNESS WHEREOF, each of the undersigned has duly executed this Assignment by
its duly authorized

representative as of the date shown below.

 

Smart Sand, Inc.      AG ENERGY CREDIT OPPORTUNITIES FUND LP      By:   
Angelo, Gordon & Co., L.P., as fund advisor By:  

/s/ Lee Beckelman

     By:   

/s/ Gavin Baiera

Name:   Lee Beckelman      Name:    Gavin Baiera Title:   Chief Financial
Officer      Title:    Authorized Signatory Date:   December 8, 2016      Date:
   December 9, 2016        AG ENERGY CREDIT OPPORTUNITIES INVESTMENTS FUND LP  
     By:    Angelo, Gordon & Co., L.P., as fund advisor       

    

By:

  

/s/ Gavin Baiera

       Name:    Gavin Baiera        Title:    Authorized Signatory        Date:
   December 9, 2016        SILVER OAK CAPITAL, L.L.C., as agent for and on
behalf of AG Cataloochee, L.P.        By:   

/s/ Gavin Baiera

       Name:    Gavin Baiera        Title:    Authorized Signatory        Date:
   December 9, 2016